MEMORANDUM OF DECISION.
On appeal from the judgment of the Superior Court, York County, entered on a jury verdict convicting him of assault and criminal threatening with a firearm in violation of 17-A M.R.S.A. §§ 207(1), 209(1) and 1252(4) (1983), Timothy Dube claims the court erred in allowing the State to impeach its own witness and challenges the sufficiency of the evidence to support the verdict. On the basis of this record, we hold that the alleged error of the court in admitting the evidence, even if it were error, was harmless under M.R.Crim.P. 52(a) and that the jury rationally could find beyond a reasonable doubt every element of the crimes charged. State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.